PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of 
CHAI et al.
Application No. 16/235,963
Filed: 28 Dec 2018
For: CHEST IRONER
:
:
:
:	DECISION ON PETITION
:




This is a decision on the renewed petition under 37 CFR 1.55(f), filed February 19, 2021, to accept a certified copies of foreign applications.

The petition is GRANTED.

A grantable petition under 37 CFR 1.55(f) must include:
	
A certified copy of the foreign application, unless previously filed,
A showing of good and sufficient cause for the delay, and
The petition fee set forth in 37 CFR 1.17(g).

The Office acknowledges receipt of the certified copies of CN 201710078033.1 and CN 201611179184.8 on February 5, 2021 and February 6, 2021, respectively.  As such, all of above listed requirements have been fulfilled.

This application is being referred to the Office of Data Management for processing into a patent.

Any questions concerning this matter may be directed to the undersigned at (571) 272-3206.  



/LIANA S WALSH/Lead Paralegal Specialist, OPET